DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 12/13/2022. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vining et al. (hereinafter Vining) (US 20020131625 A1).
As per claim 1, Vining discloses a medical diagnostic system comprising: 
a patient database comprising medical image data (“…the reporting system 10 may download image data corresponding to radiological examinations of patients from the PACS 32, and additional information including but not limited to patient demographics, billing information, laboratory data, and pathology reports from the EHS 36. The PACS 32 stores information according to existing standards such as (DICOM). The data from the PACS 32 is stored in the examination image storage 22 where it can be accessed via the computer console 24 and computer 26 for display on the display 28. …” in [0027]); 
a display device that displays a medical image based on the medical image data (“display” in [0026]); 
a user interface that enables a user to apply a graphic element to the medical image on the display device during a radiological review of the medical image, (“…A file loader from computer 26 searches the examination storage 22 for examination data files available for analysis and displays the corresponding names of patients in a user-interface at step 300. Upon selection of a particular patient by the radiologist, the file loader displays all of the associated unread examination files for that patient. The radiologist selects a particular examination file, and the file loader loads the corresponding data into computer memory at step 302. The file loader searches through the image data in the selected examination and organizes the images by DICOM series (or any additional subdivisions),at step 304, prior to display in 2D, and optional 3D, viewers…” in [0028]); 
wherein the diagnostic system adds the graphic element to the medical image data to create annotated medical image data (“…The 3D viewer then automatically adjusts the image plane so that it is orthogonal to the radiologist's viewpoint. The 3D scene can also be automatically annotated with labeled 3D axes to assist in the visual orientation by the radiologist…” in [0039]); 
a processing system that: 
analyzes the annotated medical image data to determine a location of the graphic element relative to the medical image data (“…The expert identifies a significant finding on an image and attaches a location: description code to the location of that finding in order to create a significant finding and an entry into a database…” in abstract), 
analyzes the annotated medical image data to determine measurement data associated with the graphic element (“…Further descriptions of that finding, such as dimensional measurements, may be automatically appended to the finding as secondary attributes..” in abstract); 
identifies an anatomical element in the medical image data based on the location of the graphic element relative to the medical image data ([0029]); 
selects a selected medical information item from a plurality of medical information items based on the identified anatomical element ([0029]); 
selects a diagnostic element associated with the selected medical information item based on the identified anatomical element and the measurement data ([0009]); 
annotates the diagnostic element based on the measurement data to create an annotated diagnostic element ([0029]); 
displays the annotated diagnostic element on the display device ([0029]); 
receives user affirmation of the annotated diagnostic element ([0029], [0039]); and 
upon user affirmation: creates a codified report element in a predefined format based on the diagnostic element and the measurement data; and generates a radiology report comprising the codified report element ([0059], [0077]-final report).

As per claim 2, Vining discloses the system of claim 1, wherein the plurality of medical information items comprises codified versions of medical reference information ([0008], [0070], [0077]).

As per claim 3, Vining discloses system of claim 1, wherein the user interface enables the user to select the annotated diagnostic element as an affirmation for creating the codified report element ([0046], [0048]).

As per claim 4, Vining discloses system of claim 1, wherein the processing system uses a macro associated with the graphic element to annotate the diagnostic element ([0029], [0048]).

As per claim 5, Vining discloses system of claim 1, wherein the processing system uses a macro associated with the selected medical information item to annotate the diagnostic element ([0029], [0048]).

As per claim 6, Vining discloses system of claim 1, wherein the plurality of medical information items includes cross-reference hyperlinks, wherein the display device displays one or more of the medical information items and the user interface enables the user to control the processing system's selection of the selected medical information item by selecting a hyperlink in the displayed one or more medical information items ([0056]).

As per claim 7, Vining discloses system of claim 1, wherein the selected medical information item is associated with a graphic overlay item, and wherein the processing system provides the graphic overlay item to the display device for display on the medical image ([0076]).

As per claim 8, Vining discloses system of claim 1, wherein the processing system includes a plurality of rules associated with the graphic element and the plurality of medical information items, and the processing system uses one or more of the plurality of rules to provide the augmented medical information items ([0029], [0031]).

As per claim 9, Vining discloses system of claim 1, wherein the measurement data further includes a location of the measurement data relative to the medical image (abstract).
As per claim 10, Vining discloses system of claim 1, wherein the measurement data further includes at least one of: a type of the measurement data, a marker, or an annotation (abstract).

As per claim 11, Vining discloses a non-transitory computer-readable medium comprising a program that, when executed by a processing system, causes the processing system to: 
access medical image data in a patient database ([0027], [0028]); 
display a medical image on a display device based on the medical image data ([0026]); 
enable a user to apply a graphic element to the medical image on the display device during a radiological review of the medical image ([0028]); 
add the graphic element to the medical image data to create annotated medical image data ([0039]); 
analyze the annotated medical image data to determine a location of the graphic element relative to the medical image data (abstract); 
analyzes the annotated medical image data to determine measurement data associated with the graphic element (abstract); 
identify an anatomical element in the medical image data based on the location of the graphic element relative to the medical image data ([0029]); 
select a selected medical information item from a plurality of medical information items based on the identified anatomical element ([0029]); 
select a diagnostic element associated with the selected medical information item based on the identified anatomical element and the measurement data ([0009]); 
annotate the diagnostic element based on the measurement data to create an annotated diagnostic element ([0029]); 
display the annotated diagnostic element on the display device ([0029]); 
receive user affirmation of the selected diagnostic element ([0029], [0039]); and 
upon user affirmation: create a codified report element in a predefined format based on the diagnostic element and the measurement data; and generate a radiology report comprising the codified report element ([0059], [0077]-final report).

As per claim 12, Vining discloses the medium of claim 11, wherein the plurality of medical information items comprises codified versions of medical reference information ([0008], [0070], [0077]).

As per claim 13, Vining discloses the medium of claim 11, wherein the program causes the processing system to display one or more of the plurality of medical information items on the display device, and receive user input to control the selection of the selected medical information item ([0056]).

As per claim 14, Vining discloses the medium of claim 11, wherein the program includes a plurality of macros, and the processing system uses a macro associated with the graphic element to annotate the diagnostic element ([0029], [0048]).

As per claim 15, Vining discloses the medium of claim 11, wherein the program includes a plurality of macros, and the processing system uses a macro associated with the selected medical information item to annotate the diagnostic element ([0029], [0048]).

As per claim 16, Vining discloses the medium of claim 11, wherein the plurality of medical information items includes cross-reference hyperlinks, and the processing system displays one or more of the medical information items on the display device and receives user input to control the processing system's selection of the selected medical information item by selecting a hyperlink in the displayed one or more medical information items ([0056]).

As per claim 17, Vining discloses the medium of claim 11, wherein the selected medical information item is associated with a graphic overlay item, and wherein the processing system provides the graphic overlay item to the display device for display on the medical image ([0076]).

As per claim 18, Vining discloses the medium of claim 11, wherein the program includes a plurality of rules associated with the graphic element and the plurality of medical information items, and the processing system uses one or more of the plurality of rules to provide the augmented medical information items ([0029], [0031]).

As per claim 19, Vining discloses the medium of claim 11, wherein the measurement data further includes a location of the measurement data relative to the medical image (abstract).

As per claim 20, Vining discloses the medium of claim 11, wherein the program causes the processor to enable the user to select the annotated diagnostic element on the display device as the affirmation for creating the codified report element (abstract).

Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.

Argument 1. Vining does not disclose a processing system that identifies an anatomical element in the medical image data based on the location of the graphic element relative to the medical image data. In response to Applicant’s argument Examiner submits that Vining teaches “the reporting System 10 to intelligently guide the presentation of diagnostic code menus during the annotation process“ and “For example, if the CPT code describes that the examination encompasses a computed tomography (CT) scan of a patients abdomen, then the anatomical-location menu may present specific elements such as “liver, Spleen, pancreas, kidneys, etc' and not necessarily anatomical locations corresponding to head and extremity body Structures.” In par. 29. Vining also teaches “A distance-measurement button, Di, is included in the user-interface of the reporting System 10 to permit the radiologist to measure a finding in the 2D or 3D viewer with any number of diameters. Similarly, an area-measurement button, Ar, allows the radiologist to define a region-of interest (ROI) from which the cross-sectional area, mean pixel or voxel value (depending on whether the measurement is made on a 2D or 3D image, respectively), and Standard deviation of pixel or VOXel values in that region can be calculated. M” in par. 51. 
Argument 2. Vining does not disclose a processing system that selects a selected medical information item from a plurality of medical information items based on the identified anatomical element. In response, Examiner submits that Vining teaches “an anatomical location menu and a pathology-description menu are initial ized using the CPT codes at step 308. For example, if the CPT code describes that the examination encompasses a computed tomography (CT) scan of a patients abdomen, then the anatomical-location menu may present specific elements Such as “liver, Spleen, pancreas, kidneys, etc' and not necessarily anatomical locations corresponding to head and extremity body Structures. Of course, the System allows a user to access a “master index” (or dictionary) of all anatomical and pathological codes. In addition, the CPT codes guide default settings for window/level (W/L) set tings, 3D opacity map Settings, and report organization/ layout. Likewise, a Series menu is initialized to list all of the DICOM series available in the selected examination file at step 308. In addition, the file loader retrieves existing “new paradigm' reports, i.e., those created using the present invention, from the patient's previous examinations and makes them available for review during the current Study.” In par. 29. 
Argument 3. Vining does not disclose a processing system that selects a diagnostic element associated with the selected medical information item based on the identified anatomical element and the measurement data associated with the graphic element. In response, Examiner submits that Vining teaches “follow-up treatment or diagnosis recommendations, a priority descriptor, dimensional measurements (e.g., length, area, and volume), audio descriptions, 3D rendered Snap shots, etc., may be automatically appended to the diagnostic finding as Secondary attributes of the diagnostic finding. All of this information is automatically captured in an intuitive Workflow Scheme transparent to the expert, and Stored in a database. The expert may continue to identify additional diagnostically significant features and create diagnostic findings in any order.”. Vining also teaches “A conventional radiology report and images can be considered to represent unorganized Sets or collections of diagnostic findings. Due to the database organization of diagnostic findings created by this invention, the System has the ability to aid in analysis of a current examination, by presenting, at Step 311, the radiologist with an organized display of Significant prior findings extracted from the previous reports retrieved by the file loader.” In par. 42.
Therefore, the arguments are not persuasive and claims are rejected under USC 102(a)(1) as being anticipated by Vining.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626